DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is “vision system…to adjust and regulate a water pressure, a water flow, a heating temperature, and time durations between each of the cookware content processed” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “cold” in the phrase “cold-water” in line 5 of claim 1 is a relative term which renders the claim indefinite. The term “cold” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In other words, someone reading claim 1 may ask themselves: “what temperature does my water need to be in order to qualify as cold?  Does cold water have to be water that is actively cooled using some sort of chilling mechanism or does cold water simply mean water – such as room temperature water – that is cold relative to heated wash water?”
In claim 1, applicant recites the “induction cookware” as “having a cookware content” (line 1 of claim 1), and claim 1 later recites the “cookware content” as “having…a cooking temperature, and a cooking duration” (last 3 lines of claim 1).  Applicant’s language choice here is confusing.  It is not clear how a cooking temperature or cooking duration can be considered “content” of cookware.  Cooking temperature and cooking duration may be considered to be pieces of data associated with a given piece of cookware, but it is confusing to describe “cooking temperature” or “cooking duration” as “content” of a piece of cookware.  Applicant’s language choice here is so unique that it is not clear what applicant is attempting to recite.  The phrase “cookware content” recurs in claim 2 and creates the same confusion there due to claim 2 depending claim 1.  The phrase “cookware content” recurs in claim 9 and creates the same confusion there due to claim 9 depending claim 1.   
Claim 1 recites the phrase “each of the cookware content processed” (in lines 10-11 of claim 1) but the phrase “each of” is usually used to refer to each thing of a plurality of things.  However, claim 1 does not previously recite there being a plurality of “cookware content”.  Line 1 of claim 1 simply recites “a cookware content” (singular).  Lines 10-11 has an antecedent basis problem because the phrase “each of the cookware content processed” implies a plurality of “content” that is not previously recited.  
The claim limitation “vision system…to adjust and regulate a water pressure, a water flow, a heating temperature, and time durations between each of the cookware content processed” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Paragraphs [064], [068], and [069] of applicant’s specification recite a “vision system” but do not provide an example apparatus of what can constitute this “vision system” and the specification does not disclose how this “vision system” is able to perform the functionality of “…to adjust and regulate a water pressure, a water flow, a heating temperature, and time durations between each of the cookware content processed”.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 3 recites “the water jet” (in the last line of claim 3) but it is not clear if the phrase “the water jet” refers to the “a water jet” in line 2 of claim 1 or the “a cold-water jet” in line 5 of claim 1.
Claim 3 recites “the heating level” (singular) in line 2.  However, claim 2 (upon which claim 3 depends) recites “a heating level for each of the cookware content” (plural).  It is therefore not clear which heating level the phrase “the heating level” (singular) refers to in claim 3.
Claim 5 recites the limitation "the induction unit".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, it was presumed that applicant intended to have claim 5 depend from claim 4 because claim 4 does recite “an induction unit”.  
Claim 5 recites “the water jet” (in the last line of claim 5) but it is not clear if the phrase “the water jet” refers to the “a water jet” in line 2 of claim 1 or the “a cold-water jet” in line 5 of claim 1.
Claim 6 recites “the water jet” (in the 3rd line of claim 6) but it is not clear if the phrase “the water jet” refers to the “a water jet” in line 2 of claim 1 or the “a cold-water jet” in line 5 of claim 1.
Claim 9 recites “the sanitization step” (in line 5 of claim 9), but it is not clear if the phrase “the sanitization step” refers to the “heat sanitization” step of claim 1 or the “steam sanitization” step of claim 1.  
Claim 9 recites “the water jet” (in the 4th line of claim 9) but it is not clear if the phrase “the water jet” refers to the “a water jet” in line 2 of claim 1 or the “a cold-water jet” in line 5 of claim 1.
Claim 9 recites “the time duration” (singular, last line of claim 9), but claim 1 recites “time durations” (plural, line 14 of claim 1), and it is therefore not clear which singular duration is referred to with the phrase “the time duration”.  It appears as if applicant probably meant to write “the cooking duration” at the end of claim 1 instead of “the time duration”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/0022975 to Kim in view of DE 102017118022 by Hackert in view of CN 108814501 by Fan in view of JP 2008229401 to Okajima in view of WO 2017/067581 by Helskens. 
With regard to claim 1, Kim teaches a dishwashing method, comprising a main washing cycle (S200 in Figure 12) and a rinsing cycle (S300 in Figure 12; Par. [109]-[117] and [124]-[125]), and this combination of washing cycle and rinsing cycle reads on applicant’s washing cycle.  The combination of steps S200 and S300 comprises washing the dishes with an unheated water jet that reads on applicant’s cold-water jet (Par. [124]-[125]).  Kim teaches that the washing of the dishes also comprises supply steam to the dishes to improve the efficiency of the washing (Par. [93]).  Kim teaches drying the dishwashes in a drying cycle (S400 in Figure 12) performed after the rinsing cycle (Par. [109]-[117]).  
Kim does not teach that the method comprises an interfaced cooking apparatus.
Hackert teaches that a dishwasher can advantageously be interfaced with a cooking apparatus via a wireless data transmission device (item 5 in Figure 1) such that recipe data can be transmitted from the cooking apparatus to a controller of the dishwasher, thus allowing the controller to automatically select an optimum dishwashing routine (with optimized wash water temperature) for food-preparation dishes (such as pots, pans, and mixing vessels) based on such recipe data as the used ingredients and their thermal treatment during the cooking process (pages 4-9 of translation).  Hackert teaches that the optimum dishwashing routine can then be suggested to the dishwasher user for manual selection (page 6 of translation).  Hackert teaches that recipe data can indicate a level of soiling of the to-be-cleaned dishes and that his method advantageously allows an optimum dishwashing routine to be selected based on such data and presented as an option to a user (pages 4-9 of translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim such that the dishwasher comprises a controller that is wirelessly interfaced with a cooking apparatus such that recipe data for to-be-cleaned food-preparation dishes (such as pots, pans, and mixing vessels) can be transmitted to the dishwasher’s controller such that the dishwasher’s controller can use that data to automatically select parameters of an optimum dishwashing routine based on said recipe data and then suggest said optimum routine to the user as an option.  In this combination of Kim in view of Hackert, recipe data transmitted to the dishwasher controller includes used ingredients and their thermal treatment during cooking, and an optimized parameter of the dishwashing includes optimized wash water temperature.  The motivation for performing the modification was provided by Hackert, who teaches that recipe data can indicate a level of soiling of the to-be-cleaned dishes and that his method advantageously allows an optimum dishwashing routine to be selected based on such data and presented as an option to a user.  Since the parameters of the optimum dishwashing routine are derived from recipe data provided by the interfaced cooking apparatus and confirmed by then user, they are considered to be “derived from an interfaced cooking apparatus and from a manual input”.  
The combination of Kim in view of Hackert does not teach that the washing process is analyzed by a vision system.
Fan teaches a dishwashing method wherein a vision system is used to analyze the washing process such that the visualized material (such as ceramic vs. plastic) and dirtiness of the to-be-washed dishes and their placement can be used to adjust parameters of the dishwashing such as wash water pressure, washing water temperature, washing duration, and rinsing duration wherein the adjustment of parameters advantageously results in optimized dishwashing (Abstract; pages 9-12 of translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim in view of Hackert such that a vision system is used to analyze the dishwashing process such that the visualized material (such as ceramic vs. plastic) and dirtiness of the to-be-washed dishes and their placement can be used by the controller of the dishwasher to adjust parameters of the dishwashing such as wash water pressure, washing water temperature, washing duration, and rinsing duration.  In this combination of Kim in view of Hackert in view of Fan, the combination of the vision system and dishwasher controller corresponds to applicant’s vision system.  The motivation for performing the modification was provided by Fan, who teaches that such parameter adjustment based on visual data advantageously results in optimized dishwashing.  In this developed combination of Kim in view of Hackert in view of Fan, adjustment of the water pressure is also considered to read on applicant’s water flow because it affects the pressure at which water flows in the dishwasher.  In this combination of Kim in view of Hackert in view of Fan, a dishwasher controller uses recipe data from the wirelessly interfaced cooking apparatus and visual data from the vision system to automatically select optimum parameters for washing a set of dishes, and these optimum parameters can be different for different sets of dishes used to make different recipes.
The combination of Kim in view of Hackert in view of Fan teaches that the dishwasher comprises a heater for heating washing water (Par. [62] of Kim), but the combination of Kim in view of Hackert in view of Fan does not explicitly teach heating the washing water used in the washing cycle (S200 in Kim’s Figure 12).
Okajima teaches that when optimizing dishwasher parameters based on the ingredients of food residue on the dishes, different types of food ingredient residue (such as fat, starch, and protein residue) require different optimized hot temperatures to which the washing water is heated (Abstract; pages 5-6 of translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim in view of Hackert in view of Fan such that the washing water (in step S200 in Kim’s Figure 12) is heated to an optimized high temperature based on the types of food ingredient residue (such as fat, starch, and protein residue) on the to-be-cleaned dishes.  The motivation for performing the modification was provided by Okajima, who teaches that when optimizing dishwasher parameters based on the ingredients of food residue on the dishes, different types of food ingredient residue (such as fat, starch, and protein residue) require different optimized hot temperatures to which the washing water is heated.  In this combination of Kim in view of Hackert in view of Fan in view of Okajima, since heated wash water is used to remove food residue from the dishes in the step S200 in Kim’s Figure 12, heat sanitization of the cleaned dishes is considered to occur because hot water is used to remove food residue.  In this combination of Kim in view of Hackert in view of Fan in view of Okajima, since steam is used to improve the efficiency of the washing of the dishes (Par. [93] of Kim), steam sanitization of the cleaned dishes is considered to occur because steam is used to remove food residue.  
The combination of Kim in view of Hackert in view of Fan in view of Okajima does not teach that some of the food preparation dishware (such as pots, pans, and mixing vessels) cleaned in the dishwasher is induction cookware – that is, cookware that is capable of being heated (for example during cooking) via inductive heating.  
Helskens teaches that induction cookware (such as pots and pans) can successfully by cleaned in a dishwasher (Abstract and pages 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim in view of Hackert in view of Fan in view of Okajima such that food preparation dishware cleaned in the method of Kim in view of Hackert in view of Fan in view of Okajima is induction cookware pots and pans.  Helskens teaches that induction cookware (such as pots and pans) can successfully by cleaned in a dishwasher, and the motivation for performing the modification would be to successfully clean such cookware after use in cooking.  In this combination of Kim in view of Hackert in view of Fan in view of Okajima in view of Helskens, the induction cookware pots and pans each have a base and a food contact surface, and the induction cookware pots and pans where each used to cook with ingredients at a given temperature or temperatures for a cooking duration – the to-be-removed food residues being resides of such cooking.  
Applicant’s preamble of claim 1 recites “using induction heating” but induction heating is not recited in the actual body of the method claim of claim 1.  Applicant is not considered to positively recite a step of performing induction heating.  The examiner’s combination of Kim in view of Hackert in view of Fan in view of Okajima in view of Helskens has addressed the positively recited subject matter of applicant’s claim 1.  
With regard to claim 6, in the combination of Kim in view of Hackert in view of Fan in view of Okajima in view of Helskens, the heat sanitizing of the cookware is initiated by heating the cookware (and its food contact surface) using heated wash water (in step S200 in Kim’s Figure 12) for a defined period of time.  
The combination of Kim in view of Hackert in view of Fan in view of Okajima in view of Helskens, as developed thus far, does not recite that the cookware food contact surface is heated to 170 °F.  However, Okajima teaches that when optimizing dishwasher parameters based on the ingredients of food residue on the dishes, the temperature of the wash water is a result-effective variable because different temperatures work better for different types of food ingredient residue (such as fat, starch, and protein residue; Abstract; pages 5-6 of translation).  Okajima is thus considered to teach that the temperature of the wash water during dishwashing is result-effective variable that affects the ability of the wash water to clean the dishes, and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim in view of Hackert in view of Fan in view of Okajima in view of Helskens by optimizing the temperature of the washing water (and thus the temperature to which the cookware food contact surface is heated) during step S200 (in Kim’s Figure 12).  
With regard to claim 7, the combination of Kim in view of Hackert in view of Fan in view of Okajima in view of Helskens does not specify that the time period during which heated washing water is sprayed to the cookware varies between 5 to 60 seconds.  
Fan teaches that when optimizing a dishwashing routine based on a vision system visualizing to-be-washed dishes, the washing duration is a result-effective variable that can be optimized because different visualized dish conditions (such as different level of dirtiness) require different washing durations for effective cleaning, and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim in view of Hackert in view of Fan in view of Okajima in view of Helskens by optimizing the duration of the washing step S200 (in Kim’s Figure 12) based on data concerning the dishes from the vision system.  
With regard to claim 8, in the method of Kim in view of Hackert in view of Fan in view of Okajima in view of Helskens, the heat sanitizing can be considered to comprise the steam treatment (step S430 in Kim’s Figure 12) that occurs during the drying cycle.  The combination of Kim in view of Hackert in view of Fan in view of Okajima in view of Helskens does not specify the temperature to which the steam heats the cookware is high enough such that the Leidenfrost effect occurs.  However, in the method of Kim in view of Hackert in view of Fan in view of Okajima in view of Helskens, the temperature to which the steam heats the cookware is considered to be a result-effective variable because Kim teaches that some dishware temperatures are more preferable than others for the purpose of achieving effective drying of the dishes (Par. [126] and [128] of Kim), and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim in view of Hackert in view of Fan in view of Okajima in view of Helskens by optimizing the temperature to which the steam heats the cookware during the steam treatment (step S430 in Kim’s Figure 12) that occurs during the drying cycle.  
With regard to claim 9, in the method of Kim in view of Hackert in view of Fan in view of Okajima in view of Helskens, the heat sanitizing comprises supplying steam to the cookware while the washing water is jetted to the cookware (Par. [92] and [93] of Kim).  The combination of Kim in view of Hackert in view of Fan in view of Okajima in view of Helskens does not teach that the steam applied during the washing heats the dishes to 250 °F to 270 °F.  However, Okajima teaches that when optimizing dishwasher parameters based on the ingredients of food residue on the dishes, the temperature of a washing step is a result-effective variable because different temperatures work better for different types of food ingredient residue (such as fat, starch, and protein residue; Abstract; pages 5-6 of translation).  Okajima is thus considered to teach that the temperature of a washing step during dishwashing is result-effective variable that affects the ability of the wash step to clean the dishes, and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim in view of Hackert in view of Fan in view of Okajima in view of Helskens by optimizing the temperature to which the steam heats the dishes during the washing step.   
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/0022975 to Kim in view of DE 102017118022 by Hackert in view of CN 108814501 by Fan in view of JP 2008229401 to Okajima in view of WO 2017/067581 by Helskens as applied to claim 1 above, and further in view of U.S. 2020/0093347 by Shashidhar.  
With regard to claim 2, in the combination of Kim in view of Hackert in view of Fan in view of Okajima in view of Helskens, recipe data transmitted to the dishwasher controller includes used ingredients and their thermal treatment during cooking for the to-be-cleaned pieces of cookware, and an optimized parameter of the dishwashing based on that ingredient and thermal data includes optimized wash water temperature.  
The combination of Kim in view of Hackert in view of Fan in view of Okajima in view of Helskens does not teach optimizing the wash water temperature based on cooking duration data for the pieces of cookware.  
Shashidhar teaches that when optimizing the dishwashing of cookware based on data associated with the cookware, cooking duration can be cookware-associated data that is advantageously used to optimize the temperature of the dishwasher’s wash water (Par. 0048-0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim in view of Hackert in view of Fan in view of Okajima in view of Helskens such that the recipe data transmitted from the cooking apparatus to the dishwasher’s controller such that the controller can optimize the wash water temperature includes cooking duration data for the pieces of cookware.  The motivation for performing the modification was provided by Shashidhar, who teaches that when optimizing the dishwashing of cookware based on data associated with the cookware, cooking duration can be cookware-associated data that is advantageously used to optimize the temperature of the dishwasher’s wash water.  
With regard to claim 3, in the combination of Kim in view of Hackert in view of Fan in view of Okajima in view of Helskens in view of Shashidhar, preheating of the cookware with heated water is performed before the washing cycle (Par. [113] of Kim).  In the combination of Kim in view of Hackert in view of Fan in view of Okajima in view of Helskens in view of Shashidhar, the cookware is heated by the sprayed hot water during the washing with hot water in step S200 in Kim’s Figure 12.  In the combination of Kim in view of Hackert in view of Fan in view of Okajima in view of Helskens in view of Shashidhar, the cookware is heated with steam (in step S430 in Kim’s Figure 12) during the drying cycle after the water jet is turned off (Par. [128] of Kim).  
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/0022975 to Kim in view of DE 102017118022 by Hackert in view of CN 108814501 by Fan in view of JP 2008229401 to Okajima in view of WO 2017/067581 by Helskens as applied to claim 1 above, and further in view of WO2018/162211 to Demir.
With regard to claim 4, in the combination of Kim in view of Hackert in view of Fan in view of Okajima in view of Helskens, the dishwasher controller controls a valve (item 312 in Kim’s Figure 1) that regulates the intake water (Par. [57] of Kim).  The combination of Kim in view of Hackert in view of Fan in view of Okajima in view of Helskens does not explicitly teach that the dishwasher’s pump (item 8 in Kim’s Figure 1) is controlled by the dishwasher controller, but since the point of the dishwasher controller is to control the dishwasher in an automated manner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim in view of Hackert in view of Fan in view of Okajima in view of Helskens such that the functioning of the pump is controlled by the dishwasher’s controller – the motivation for the modification being to have the dishwasher’s performance of a dishwashing routine executed in an advantageously automated manner.
The combination of Kim in view of Hackert in view of Fan in view of Okajima in view of Helskens teaches using a heater to generate heated water when needed and steam when needed (Par. [62], [63], [97] of Kim).  However, the combination of Kim in view of Hackert in view of Fan in view of Okajima in view of Helskens does not teach using an induction unit.
Demir teaches that when using a heater in a dishwasher to selectively generate heated water or steam, an induction heater unit can successfully be used to generated the heated water when needed and the steam when needed (Abstract and pages 5-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim in view of Hackert in view of Fan in view of Okajima in view of Helskens such that an induction heating unit is used as the heater for generating heated water when needed and steam when needed in the method steps of Kim in view of Hackert in view of Fan in view of Okajima in view of Helskens.  The motivation for performing the modification was provided by Demir, who teaches that when using a heater in a dishwasher to selectively generate heated water or steam, an induction heater unit can successfully be used to generated the heated water when needed and the steam when needed.  
With regard to claim 5, it is noted that (as discussed above in the section of this office action dealing with 35 USC § 112 rejections) it was presumed that applicant intended to have claim 5 depend from claim 4 because claim 4 does recite “an induction unit”.  In the combination of Kim in view of Hackert in view of Fan in view of Okajima in view of Helskens in view of Demir developed in the rejection of claim 4, the induction heating unit generates the steam used to heat the cookware (and thus the cookware base; in step S430 in Kim’s Figure 12) during the drying cycle after the water jet is turned off (Par. [128] of Kim).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
December 10, 2022

/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714